Exhibit 99.1 Opexa Therapeutics Closes Private Note Offering THE WOODLANDS, Texas(BUSINESS WIRE)(January 23, 2013)Opexa Therapeutics, Inc. (NASDAQ: OPXA), a biotechnology company developing a novel T-cell therapy for multiple sclerosis (MS), today announced the closing of a private offering ofunsecured convertible promissory notes and warrantsto purchase shares of common stock for gross proceeds of $650,000. Opexa expects to use proceeds from the financing to continue its Phase IIb clinical study of Tcelna™ in patients with Secondary Progressive MS (SP-MS) and general corporate purposes.Participating in the financing were new investors and existing shareholders, including a member of Opexa’s Board of Directors. The notes mature on January 23, 2014 and accrueinterest at the rate of 12% per annum, compounded annually.Interest is payable quarterly in cash beginning March 31, 2013. Fifty percent of the initial principal amount of the notes is payable by the Company to the investors following the receipt of an aggregate of at least $5 million in proceeds from the sale of the Company’s equity securities and/or the Company achieves certain strategic funding milestones to allow the Company to continue its clinical trial program.The remaining balance of the notes is payable by the Company to the investors following the receipt of an aggregate of at least $7.5 million in proceeds from the same sources as described above.The notes can be converted into common stock at any time at the option of the investors at a price of approximately $1.30, subject to certain limitations. Thewarrants have an exercise price of $1.24 per share, a five-year term and are exercisable foran aggregate of 243,750 shares of the Company’s common stock, subject to certain limitations.The Company can redeem the warrants at $0.01 per share if the Company’s common stock closes at or above $10.00 per share for 20 consecutive trading days. About Opexa Opexa Therapeutics, Inc. is dedicated to the development of patient-specific cellular therapies for the treatment of autoimmune diseases such as MS.The Company’s leading therapy, TcelnaTM, a personalized cellular immunotherapy treatment, is in clinical development targeting both SP-MS and Relapsing Remitting MS.Tcelna is derived from T-cells isolated from peripheral blood, expanded ex vivo and reintroduced into the patients via subcutaneous injections.This process triggers a potent immune response against specific subsets of autoreactive T-cells known to attack myelin and, thereby, reduces the risk of relapse over time. For more information, visit the Company’s website at www.opexatherapeutics.com. Cautionary Statement Relating to Forward - Looking Information for the Purpose of "Safe Harbor" Provisions of the Private Securities Litigation Reform Act of 1995 This press release contains forward-looking statements which are made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The words “expects,” “believes,” “hopes,” “anticipates,” “estimates,” “may,” “could,” “intends,” “exploring,” “enable,” “enhance,” “evaluating,” “progressing,” “proceeding” and similar expressions are intended to identify forward-looking statements. The forward-looking statements in this release do not constitute guarantees of future performance. Investors are cautioned that statements in this press release which are not strictly historical statements, including, without limitation, statements regarding the development of the Company’s product candidate, Tcelna, constitute forward-looking statements. Such forward-looking statements are subject to a number of risks and uncertainties that could cause actual results to differ materially from those anticipated, including, without limitation, risks associated with: our capital position, the rights and preferences provided to the Series A Convertible Preferred Stock and investors in the convertible secured notes issued by the Company in July 2012 (including a secured interest in all of our assets), the ability of the Company to enter into and benefit from a partnering arrangement for the Company's product candidate, Tcelna, on reasonably satisfactory terms (if at all), our dependence (if partnered) on the resources and abilities of any partner for the further development of Tcelna, our ability to compete with larger, better financed pharmaceutical and biotechnology companies, new approaches to the treatment of our targeted diseases, our expectation of incurring continued losses, our uncertainty of developing a marketable product, our ability to raise additional capital to continue our development programs (including to undertake and complete any ongoing or further clinical studies for Tcelna) including in this regard our ability to satisfy various conditions required to access the financing potentially available under the purchase agreements with Lincoln Park (such as the minimum closing price for our common stock, the registration of the underlying shares of common stock under the Securities Act of 1933, as amended, and the requirement for an ongoing trading market for our stock), our ability to regain and maintain compliance with NASDAQ listing standards, the success of our clinical trials, the efficacy of Tcelna for any particular indication, such as for relapsing remitting MS or secondary progressive MS, our ability to develop and commercialize products, our ability to obtain required regulatory approvals, our compliance with all Food and Drug Administration regulations, our ability to obtain, maintain and protect intellectual property rights (including for Tcelna), the risk of litigation regarding our intellectual property rights or the rights of third parties, the success of third party development and commercialization efforts with respect to products covered by intellectual property rights that the Company may license or transfer, our limited manufacturing capabilities, our dependence on third-party manufacturers, our ability to hire and retain skilled personnel, our volatile stock price, and other risks detailed in our filings with the Securities and Exchange Commission. These forward-looking statements speak only as of the date made. We assume no obligation or undertaking to update any forward-looking statements to reflect any changes in expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. You should, however, review additional disclosures we make in our reports filed with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the year ended December 31, 2011. CONTACT: Neil K. Warma Opexa Therapeutics, Inc. President & CEO 281-775-0600 nwarma@opexatherapeutics.com
